Title: From George Washington to Thomas Johnson and Thomas Sim Lee, 9 December 1787
From: Washington, George
To: Johnson, Thomas,Lee, Thomas Sim

 

Sir,
Mount Vernon December 9th 1787

Presuming that Colo. Fitzgerald according to his promise has communicated to you the vote of the Potomack Co. passed at the last general Meeting, held at George Town, and the measures consequent of it, taken by the directors, I shall trouble you with no more than the result which you will find in the enclosed authenticated Act of the Assembly of this State.
It is scarcely necessary to observe to you, Gentlemen, that unless a similar one is obtained from your Assembly, during its present Session that the work of navigation will soon be at a stand. You know what steps have been taken, & how ineffectually, to collect the dividends from the tardy members. The others think it hard to be further called on and some indeed have advance they will no more until the arrearages are paid up. To recover these will be a work of immense time under the existing law.
You know best under what form to bring this matter before your Assembly—If by way of Pitition you will Please to have one drawn—and if it is necessary the name of the President should be affixed thereto I hereby authorise you to give it my signature[.] with great esteem I am Gentlemen—Yr Most Obedt & very Hble Servant

Go. Washington

